AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                           FILED
                                                                                                                           OCT 1 8 2018
                                      UNITED STATES DISTRICT COUR
                                                                                                                    CLERK, U.S. '.'.l!STmCT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                     SO     H R' DISTRICT OF CALIFORNIA
                                                                                                               8                             DEPUTY
              UNITED STATES OF AMERICA                                      JUDGMENT IN ACRI
                                 v.                                         (For Offenses Committed On or After November 1, 1987)
        MARIO ANTONIO VARGAS-ZUNIGA (1)
                                                                               Case Number:          18CR4113-BAS

                                                                            SERENA PREMJEE OF FEDERAL DEFENDERS
                                                                            Defendant's Attorney
REGISTRATION NO.

D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                     Nature of Offense                                                                          Number(s)
18 USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS AND OTHER                                                    1
                                    ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                         are            dismissed on the motion of the United States.

IZ!   Assessment : $100 REMITTED


      JVTA Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                  D Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                              18CR4113-BAS
;

    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                MARIO ANTONIO VARGAS-ZUNIGA (1)                                          Judgment - Page 2 of 2
    CASE NUMBER:              18CR4113-BAS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED.




     0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     0     The court makes the following recommendations to the Bureau of Prisons:




     0     The defendant is remanded to the custody of the United States Marshal.

     0     The defendant shall surrender to the United States Marshal for this district:
           0    at                                                on
           0    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     0
           Prisons:
           0    on or before
           0     as notified by the United States Marshal.
           0     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant delivered on


     at   ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           18CR4113-BAS
